Exhibit CUSTODIAL AGREEMENT Dated as of October 30, 2007 Among MINISTRY PARTNERS FUNDING, LLC as the Borrower EVANGELICAL CHRISTIAN CREDIT UNION individually and as the Servicer BMO CAPITAL MARKETS CORP. as the Agent LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services) as the Back-up Servicer and U.S. BANK NATIONAL ASSOCIATION as the Custodian 1 CUSTODIAL AGREEMENT CUSTODIAL AGREEMENT, dated as of October 30, 2007 (this “Agreement”), among U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as custodian (together with its successors and permitted assigns in such capacity, the “Custodian”), LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services) as back-up servicer (together with its successors and permitted assigns in such capacity, the “Back-up
